EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title
SYSTEM, NON-TRANSITORY COMPUTER READABLE MEDIUM, AND
METHOD FOR SELF-ATTENTION WITH FUNCTIONAL TIME
REPRESENTATION LEARNING

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2022 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The claims recite eligible subject matter for the reasons described by Applicant in the Remarks received 6/7/2022.
Additionally, the claims recite allowable subject matter for the reasons described by Applicant in the Remarks received 6/9/2021.

Examiner Comment
	The non-patent literature titled Recommender Engine for Continuous-Time Quantum Monte Carlo Methods, hereinafter referred to as “Recommender Engine”, is noted. Recommender Engine describes using the Monte Carlo methods to perform item recommendations in a business world. While describing such concepts, Recommender Engine does not describe the particulars of the claimed invention. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625